Exhibit 10.2

 

FIRST AMENDMENT
TO
CONSULTING AGREEMENT

 

 

This First Amendment to Consulting Agreement (this “Amendment”) is made and
entered into as of July 1, 2013 by and between Milagro Holdings, LLC, a Delaware
limited liability company (“Parent”), Milagro Oil & Gas, Inc., a Delaware
corporation (“Company”), and Sequitur Energy Management II, LLC, a Delaware
limited liability company (“Consultant”). Parent, Company and Consultant are
sometimes herein referred to collectively as the “Parties.”

 

RECITALS

 

Parent, Company and Consultant are parties to that certain Consulting Agreement
made and entered into as of September 1, 2012 (the “Original Agreement”).

 

Parent, Company and Consultant desire to further amend the Original Agreement to
provide for the mutually agreed termination of this Agreement on the terms and
conditions herein provided.

 


Amendments to Original Agreement

 

Amendment of Section 6.1. Section 6.1 of the Original Agreement (captioned
“Term”) is hereby deleted and replaced in its entirety by the following new
Section 6.1:

 

6.1     Term. The term of this Agreement shall commence on the Effective Date
and shall expire at 11:59 p.m. local time in Houston, Texas on August 31, 2013
(the “Termination Date”), unless sooner terminated pursuant to this Article VI.

 

Amendment of Section 4.3(b). Section 4.3(b) of the Original Agreement is hereby
deleted and replaced in its entirety by the following new Section 4.3(b):

 

(b)     Notwithstanding anything to the contrary contained herein, Consultant
shall receive the Incentive Fee under clause (ii) of Section 4.3(a) of this
Agreement only if a Sale Transaction Event is consummated within the remaining
term of this Agreement (as such term was amended by the First Amendment to
Consulting Agreement dated as of July 1, 2013) or within 60 days after the
Termination Date.

 


MISCELLANEOUS

 

Governing Law.     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

 

Facsimile Signatures.     Each of the Parties hereto agrees that (a) any signed
document transmitted by facsimile transmission or by other electronic means
(including portable document format (PDF) sent via e-mail) (an “Electronic
Document”) shall be treated in all manner and respects as an original document,
(b) the signature of any Party on such Electronic Document shall be considered
an original for all purposes under this Amendment, (c) any Electronic Document
shall be considered to have the same binding and legal effect as an original
document and (d) at the request of any Party, any Electronic Document shall be
reexecuted by all of the Parties in its original form. Each Party further agrees
that it shall never raise the use of an Electronic Document as a defense to this
Agreement and hereby forever waives such defense.

 

Representations.     Each Party represents, warrants and covenants to the other
Party that it is fully authorized to enter into this Amendment and that the
person that is appearing on its behalf is duly authorized to represent such
Party in the terms of this Amendment.

 

Entire Agreement.     The Original Agreement and this Amendment shall be
interpreted and construed as one document setting forth the entire agreement of
the Parties. Except as expressly amended by this Amendment, all terms and
provision of the Original Agreement remain in full force and effect and
unchanged.

 

 

 

[Signatures on following page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

  PARENT:           Milagro Holdings, LLC                              By: /s/
Gary Mabie     Name: Gary Mabie     Title: President and COO  

 

 

  COMPANY:           Milagro Oil & Gas, Inc.                              By:
/s/ Gary Mabie     Name: Gary Mabie     Title: President and COO  

 

 

  CONSULTANT:           Sequitur Energy Management II, LLC                     
        By: /s/ Scott D. Josey     Name: Scott D. Josey,     Title: Chief
Executive Officer  

 

 